DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made in the receipt of the amendment filed March 14, 2022.  The amendment has been approved for entry.
Allowable Subject Matter
Claims 1, 3-11, 14, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:  With regards to claim 15, the prior art of record fails to anticipate or render obvious a vehicle comprising a second brake fluid generating device, the second brake fluid pressure generation device includes a master cylinder configured to generate brake fluid pressure to be supplied to a wheel brake unit by causing a piston to stroke in a cylinder housing to which the hydraulic fluid in the reservoir tank is supplied, a pushing member configured to cause the piston of the master cylinder to stroke, and a drive unit configured to drive the pushing member; and the pushing member and the master cylinder are arranged in a vehicle width direction.  Placing previously objected claims 2 and 8 in independent form defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
March 18, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657